Order entered June 3, 1964, granting the motion of plaintiff Schmid for a further examination of defendants-app ellants, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $30 costs and disbursements to appellants, and the motion denied, with $10 costs. Defendants had been extensively examined pursuant to an order granted on March 10, 1960. A statement of readiness was thereafter filed and the action placed on the calendar. The motion for a further examination was made practically on the eve of the scheduled trial. Under our decisions in Plantier v. Gould (12 A D 2d 90) and Price v. Brody (7 A D 2d 204) further examinations before trial will not be permitted after the filing of a statement of readiness unless special, unusual or extraordinary circumstances are demonstrated. The record fails to show any such circumstances or any unusual and unanticipated conditions which developed after the ease was noticed for trial in 1962 which warrant the granting of a further examination. It was therefore an improvident exercise of discretion to grant the motion. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.